Title: Editorial Note: Plans and Estimates for the Diplomatic Establishment
From: 
To: 


   Plans and Estimates for the Diplomatic EstablishmentEditorial Note
  Soon after the passage of the Act providing the means of intercourse with foreign nations, a writer in the New-York Journal declared that the appropriation of $40,000 would cause “ambassadors … to be maintained at splendid courts, by a nation which has recently compounded with its creditors, and postponed payment, because she felt herself barren in ways and means.” He asked rhetorically: “Has America ever realized any substantial advantage from foreign ministers? … This [foreign] department has been maintained with borrowed monies, and with great expence, and the character of America has not been exalted by most of our representatives. Spain has sent us an Escargado de Negocios— Great Britain has insulted us—France has flattered us with very respectable commissions, and we endeavored to return the compliment. We did not send them a Count or Marquis, but we sent them an elegant philosopher, and a civilized Poet. This account current of civilities is balanced…. It is a folly for a young republican country, removed by the kindness of nature, from the quarrels of Europe, to get  entangled in the intrigues of European courts.” This spirit of economy, of republican simplicity, of antipathy to courts and courtiers, and of a pervading prejudice in favor of insularity in American policy was reflected through the country generally and in Congress particularly. “I consider the money as worse than thrown away,” declared Senator Maclay, “for I know not a single thing that we have for a minister to do at a single court in Europe. Indeed, the less we have to do with them the better. Our business is to pay them what we owe, and the less political connection the better with any European power. [The bill] was well spoken against. I voted against every part of it.” Maclay has been called, with little justification, the original Jeffersonian, but on this issue as on others he could scarcely have taken a more remote position from that of Jefferson, who had no exalted opinion either of courts or of the generality of diplomats but who grasped as few Americans of the time did the importance of maintaining an adequate foreign establishment on a liberal allowance and who intuitively understood both the art and the importance of diplomacy.
The issue had been joined even before Jefferson arrived in New York, and the reports from France revealing republican attitudes of economy toward diplomatic and consular establishments did nothing to weaken the convictions of those who felt as Maclay did. The new secretary of state at once displayed his sensitiveness to the prevailing mood by submitting to Washington alternative plans at their second extended interview. His policy called for higher salaries, more generous allowances, and provisions for an outfit and for a return at regular intervals. Economies would be effected by choosing lower grades of diplomatic officers and by restricting their number rigorously to those nations with which the United States was likely to have important concerns. The issue involved not merely attitudes of economy and insularity: it also was concerned with the constitutional question of the right of Congress to determine places to which emissaries should be sent and to fix the rank to be assigned.
A bill to provide compensation for diplomatic officers was debated,  amended, and passed through two readings soon after Washington’s general recommendations had been made. It was scheduled for the third reading on 28 Jan. 1790 but when the engrossed bill was read, Sherman observed that $40,000 was appropriated by it “to uses with the propriety of which no gentlemen seemed to be well acquainted.” He thought that the house could not be warranted “in passing a bill disposing of so large a sum of money without further information,” and therefore moved that it be tabled. A further inducement to this action lay in the fact that Madison at this time was actively pressing Jefferson to accept the office of secretary of state and his arrival in New York was momentarily expected. The engrossed bill was taken up on 24 Mch. 1790, the day after Jefferson had had his first formal conversation with Washington on the question of the diplomatic establishment. It was committed to Sedgwick, Huntington, and Lee—the committee with which Jefferson presumably discussed the alternative plans that he laid before the president on the 26th. A substitute bill was reported on 31 Mch., but not debated until late April, when it was amended, passed, and sent to the senate. It was read the second time on the busy first Monday of May. “Full one half of our time,” wrote Senator Maclay, “was taken up in two speeches on the subject of etiquette and expense attending and necessary to constitute the very essence of an ambassador. The lowest farthing should be three thousand pounds sterling, besides a year’s salary at setting out. Much of what he [Adams] said bore the air of the traveler; in fact, I did not believe him, and, of course, voted in the face of all his information.” The bill was sent to committee and, much to his surprise, Maclay was designated as a member. The others were Strong, Ellsworth, Carroll, and Few. At this point Washington took such an unusual interest in the committee that it is difficult to believe the secretary of state was not involved in the manoeuver. On the Friday following the commitment, he recorded in his diary: “As the House of Representatives had reduced the Sum, in a Bill to provide for the expences of characters in the diplomatic line, below what would enable the Executive to employ the number which the exigencies of Government might make necessary, I thought it proper to intimate to a member or two of the Senate the places that were in contemplation to send persons to in this line—viz:—to France and England (when the latter manifested a disposition to treat us with more respect than she had done upon a former occasion) Ministers Plenipotentiary—and to Spain, Portugal and Holland Chargé des Affaires, and having an opportunity, mentioned the matter unofficially both to Mr. Carroll and Mr. Izard.” Three days later Washington fell gravely ill, but when the committee met late in May Carroll could scarcely have forgotten what the president had dared to “intimate.”


Creek Indian Chiefs whom Jefferson met at the Treaty of 1790. (See p. xxix-xxx.)





The most intransigent opponent of a diplomatic establishment who sat on that committee has left a memorable account of Jefferson’s first appearance before members of the senate. Maclay was obviously captivated as he heard the secretary argue that it was “better to appoint a chargé with a handsome salary than a minister plenipotentiary with a small one,” as the senator translated the expression used by Jefferson. He was in fact so much absorbed that he erred in thinking that the committee had, at the conclusion of the interview, struck out the provision allocating any specific sum to a foreign emissary, agreeing instead to a total appropriation of $30,000. But it may have been what he called “the main business” before the senate—the question of the permanent seat of government—as well as Jefferson’s scattering “information wherever he went, and some even brilliant sentiments” that diverted Maclay. At any rate, the amendment proposed by the committee allowed $9,000 to a minister plenipotentiary “for all his personal services and expenses,” $3,000 to a chargé d’affaires for the same, and $1,350 to any of their secretaries, with allowance of one quarter of a year’s salary if recalled or given leave to return. The senate readily accepted this but the house rejected it by a vote of 38 to 18. Both bodies stood firm. A conference was asked by the senate and King, Izard, and Read were appointed managers to meet with Gerry, White, and Williamson from the house. There the matter stood until 21 June when Jefferson appeared before the conference committee and presented the alternatives shown in Document II of the present series. This compromise was acceptable to the committee as perhaps the best that could be obtained, for in return for the limitation placed upon ministers’ and chargés’ salaries at $9,000 and $4,500 respectively—the latter was the minimum that Jefferson stipulated—the total sum of the appropriation was raised from $30,000 to $40,000. This was accepted by both houses.
But not without opposition. In the house the committee of conference was charged with having exceeded its powers in agreeing to an alteration of the sum of $30,000 which both bodies had already voted. It was argued that more than one minister was unnecessary and that a chargé d’affaires in London would suffice, an argument that seemed to gain strength from the fact that it appeared to be the same as that advanced by the secretary of state. The committee, in defending its course, said that it had not relied on its own judgment entirely, but had consulted “the Secretary of Foreign Affairs. His opinion was, that in the present situation of this country with respect to foreign nations, two Ministers and two Chargés des Affaires were necessary; a Minister at the Court of Versailles is generally conceded to be requisite. The peculiar situation of this country with respect to the posts, the Northern  and Eastern frontiers, and the state of our commerce in respect to Great Britain, can scarcely leave a doubt of the necessity and importance of sending a minister to that country. This being the state of affairs, a less sum than that proposed, it is demonstrably evident, will not be found adequate.” The qualifications that Jefferson had made and the intimations that Washington had given to Izard and Carroll coincided in general with this position. But it is clear that the object the administration had in view was primarily to augment the total appropriation, not to guarantee the appointment of more than one minister at that particular moment. The house acquiesced. In the long interval between the designation of a conference committee and the rendering of its report, Maclay, preoccupied with the residence question, had all but forgotten about the intercourse bill, as it was called. Now, he found, “the thing was neither dead nor sleeping. It was only dressing and friends-making‥‥ I concluded they had secured friends enough to support it before they committed it to the House. This turned out to be the case.”
The legislative history of the bill reveals Jefferson’s touch at every point, hidden though the maneuvers were. The constitutional question of the right to designate rank and places had been settled for the time being, though it would arise again. The actual appropriation had been increased by a third, with the president’s right to stipulate salaries being only partially limited and with the limitation on the salary of chargés d’affaires being increased by half. The latter point is significant as reflecting the general tendency of Jefferson’s argument before the senate and conference committees. His method now, in persuading the president on the manner of allocating the whole sum, was different but equally effective: a glance at the figures was enough to show that the plan the president had intimated to Carroll and Izard was scarcely feasible. In consequence, Jefferson’s outline of the probable demands on the appropriation, as set forth in Document iv, represents approximately what he had recommended to the president at their first discussion.
In meeting this issue of economy and insularity, Jefferson employed characteristic methods. He went through the archives of the office of foreign affairs to find what practices had prevailed under the Articles of Confederation. He consulted such experienced men as Adams, Jay, and Barclay. And he compiled information in tabular form to show  what foreign emissaries, in what rank and number, could be found at the various capitals of Europe. This remarkable document, based on a variety of sources that included even the implausible Lucy Ludwell Paradise, made two points crystal clear. The first was that, in rank, in numbers of diplomats, and in nations represented, the capital of France was beyond question the principal nexus of world diplomacy. The second, equally emphatic, was that even the diplomatic establishments supported by such minor powers as Sardinia and the Sicilies dwarfed that now projected for the vast empire of the new world.
Washington, on receiving the enrolled act on 30 June 1790, carefully noted in his diary all of the provisions it contained. He was receptive to Jefferson’s arguments drawn from the records of the previous Congress tending to show that officers of the diplomatic establishment should be given handsome salaries and “should live in such a stile and manner … as they may find suitable and necessary to support the dignity of their public character.” Indeed, with respect to the importance of enabling public officers to support requisite form and etiquette out of public funds, Washington was naturally inclined to go far beyond Jefferson. But neither past experience nor present actuality could persuade the president to allow one item that Jefferson and others had regarded as being among the obvious public expenses of a diplomat. In his view, the item of stationery was a personal, not a public charge. This was not niggardliness but a scruple that others shared. And both the president and the secretary of state understood well that obtaining  what, under the circumstances, was a fairly liberal appropriation for the diplomatic establishment was not the vital question. The real problem was put in Jefferson’s ciphered message to Short on 26 July 1790: “We are extremely puzzled to find characters fit for the offices which need them.”
